                   Case 1:15-cv-02739-LAP Document 107 Filed 08/20/19 Page 1 of 2



                         S KADDEN , A RPS , S LATE , M EAGHER & F LOM                     LLP
                                                FOUR TIMES SQUARE
                                                                                                   FIRM/AFFILIATE OFFICES
                                              NEW YORK 10036-6522                                          -----------
                                                          ________                                       BOSTON
                                                                                                        CHICAGO
                                                   TEL: (212) 735-3000                                  HOUSTON
                                                   FAX: (212) 735-2000                                LOS ANGELES
                                                                                                       PALO ALTO
                                                     www.skadden.com                                WASHINGTON, D.C.
  DIRECT DIAL                                                                                          WILMINGTON
                                                                                                           -----------
(212) 735-7808
                                                                                                          BEIJING
  DIRECT FAX
                                                                                                        BRUSSELS
(917) 777-7808                                                                                         FRANKFURT
  EMAIL ADDRESS                                                                                        HONG KONG
MAURABARRY.GRINALDS@SKADDEN.COM                                                                          LONDON
                                                                                                         MOSCOW
                                                                                                          MUNICH
                                                                                                           PARIS
                                                                                                       SÃO PAULO
                                                                     August 20, 2019                      SEOUL
                                                                                                        SHANGHAI
                                                                                                       SINGAPORE
                                                                                                           TOKYO
                                                                                                         TORONTO




                  Via ECF
                  Hon. Loretta A. Preska
                  United States District Court
                  Southern District of New York
                  500 Pearl Street
                  New York, NY 10007

                                        RE:    Petersen Energia Inversora, S.A.U. v. Argentine
                                               Republic, No. 15 Civ. 02739 & Eton Park Capital
                                               Mgmt., L.P. v. Argentine Republic, No. 16 Civ. 08569

                  Dear Judge Preska:

                          On behalf of Defendants the Argentine Republic and YPF S.A.
                  (“Defendants”), we respectfully write pursuant to Rule 2.A of Your Honor’s
                  Individual Rules of Practice to request a pre-motion conference to seek an order
                  permitting Defendants to jointly file a single consolidated memorandum of law of up
                  to 35 pages in support of their anticipated motions to dismiss the above-referenced
                  actions (the “Actions”) pursuant to the doctrine of forum non conveniens. In
                  accordance with the Stipulation and Order to Set Schedule (Petersen Dkt. No. 106;
                  Eton Park Dkt. No. 46), Defendants intend to move to dismiss the Actions on August
                  30, 2019. However, in the interest of judicial economy and providing this Court with
                  a streamlined presentation, Defendants are prepared, and request permission, to
                  jointly file a consolidated brief of up to 35 pages in support of their motions to
                  dismiss both Actions. Plaintiffs have consented to this request, and request 35 pages
                  for their consolidated opposition brief, to which Defendants consent.
 Case 1:15-cv-02739-LAP Document 107 Filed 08/20/19 Page 2 of 2

Hon. Loretta A. Preska
August 20, 2019
Page 2



                                         Respectfully submitted,

                                         /s/ Maura Barry Grinalds
                                         Maura Barry Grinalds

cc:    All counsel of record (via ECF)
